Name: 2002/456/EC: Commission Decision of 13 June 2002 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Hungary (Text with EEA relevance) (notified under document number C(2002) 2117)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  health;  trade;  agricultural policy
 Date Published: 2002-06-14

 Avis juridique important|32002D04562002/456/EC: Commission Decision of 13 June 2002 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Hungary (Text with EEA relevance) (notified under document number C(2002) 2117) Official Journal L 155 , 14/06/2002 P. 0060 - 0061Commission Decisionof 13 June 2002amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community, as regards Hungary(notified under document number C(2002) 2117)(Text with EEA relevance)(2002/456/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(1), as last amended by Commission Decision 94/113/EC(2), and in particular Article 8 thereof,Whereas:(1) The competent veterinary services of Hungary have forwarded a request for the addition to the list established by Commission Decision 92/452/EEC(3), as last amended by Decision 2002/252/EC(4), of a team officially approved in their territory for the export of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been provided to the Commission by the competent veterinary services of Hungary. The collection team concerned has been officially approved in Hungary for exports to the Community.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 92/452/EEC, a new row is added for Hungary: ">TABLE>"Article 2This Decision shall apply as from the 20th day following that of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 23.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 86, 3.4.2002, p. 42.